Taylor, J.
The records and papers returned to this court do not show that any return was ever made to the county court of the proceedings had before the justice. Until the justice made a return of his proceedings and the judgment in his court, to the county court, no proceeding in the case could he *497regularly had in that court, except an application for an order to compel such return, or an application to dismiss the appeal. The appellate court, in the absence of a return by the justice, could not lawfully reverse the judgment, for the reason that there was nothing before that court showing any errors in the proceedings in the court below. If the parties could have conferred power upon the county court to hear and try this action, in the absence of a return by the justice, by stipulation of the parties that it should be tried upon the papers on file in the case, and'that what purported to be the evidence in the case on the trial in the justice’s court, should be taken to be the evidence and the whole thereof which was given on such trial, still we are of the opinion that there is nothing appearing in this record which shows that any such stipulation was made in the case. The allegation that the defendant appeared and argued the case, does not show that he consented that the court should try the case upon the papers on file in the county court, as though they had been properly certified there by the justice. For anything disclosed by the record, the counsel for the defendant may have argued in the county court that the judgment of the justice could not be lawfully reversed by the county court for the want of a proper return by the justice, and because there was nothing before that court to show that the judgment of the justice was erroneous. That the defendant did use such argument upon the trial in the county court is rendered probable from the fact that he excepted to the judgment on the ground that there was no evidence before it upon which a reversal of the judgment could properly be made, and because the court did not have any proofs before it that the court below erred in its judgment. If the plaintiff desired to have a trial of the action in the county court, he should have made application to that court for an order requiring the justice to make a proper return upon his appeal; and upon the making of such return the county court would have power to hear and try the same. That course may still be open to the plaintiff upon filing the remittitur from this court.
*498By the Court. — The judgment of the county court is reversed, with costs,.and the cause remanded for further proceedings according to law.